Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 22, 2019

                                            No. 04-18-00512-CR

                                      EX PARTE Steven ROBLES,

                     From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR1302-W1
                         Honorable Catherine Torres-Stahl, Judge Presiding


                                                ORDER
         Appellant’s brief was due December 27, 2018. On January 2, 2019, appellant’s
appointed counsel filed the following: (1) a motion requesting a six (6) day extension of time to
file his brief, (2) a motion to withdraw as counsel, (3) a brief pursuant to Anders v. California,
368 U.S. 738 (1967), and (4) an affidavit informing us that he advised appellant of his rights to
examine the record and file his own brief.

         In counsel’s brief, counsel asserts there “is no arguable error evident in the Order
Denying Relief Pursuant to TCCP Article 11.072, nor was any error preserved by objection.”
After reviewing the brief, we find the brief is insufficient in light of our recent decision in In re
N.F.M., No. 04-18-00475-CV, 2018 WL 6624409 (Tex. App.—San Antonio Dec. 19, 2018, no
pet. h.).

        Moreover, counsel’s affidavit fails to inform this court whether counsel has fully
complied with Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014) because it does not inform
us specifically of whether counsel advised appellant of appellant’s pro se right to seek
discretionary review should the court of appeals declare appellant’s appeal frivolous. See id. at
319-20.

     Accordingly, we GRANT appointed counsel’s motion requesting an extension of time,
and ORDER appointed counsel’s Anders brief stricken and that the brief be redrawn. 1 We

1
  We advise counsel to pay particular attention to the necessary components of an Anders brief as set out in our
decision in N.F.M. See 2018 WL 6624409, *3-*4. Appointed counsel is instructed that pursuant to our decision in
N.F.M., conclusory statements that the appeal is frivolous are inadequate; rather, appointed counsel must explain
why and how he reached his conclusion that the appeal is frivolous. See, e.g., Chapa v. State, 407 S.W.3d 428, 433
(Tex. App.—Houston [14th Dist.] 2013, no pet.) (recognizing that failure to describe or explain allegations renders
allegations conclusory); Brooks v. State, 76 S.W.3d 426, 432 (Tex. App.—Houston [14th Dist.] 2002, no pet.)
(recognizing statements, when unsupported by factual information, are wholly conclusory).
ORDER the redrawn brief to be filed in this court on or before February 21, 2019. We further
ORDER appointed counsel to notify appellant that: (1) he has a pro se right to seek discretionary
review should the court of appeals declare appellant’s appeal frivolous, (2) the Anders brief filed
on December 27, 2018 has been stricken, and (3) there is no current deadline for filing a pro se
brief. Counsel is ORDERED to provide this court with proof that he has notified appellant as
ordered.

       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court